Citation Nr: 0914323	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from January 1943 
to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
service connection for the cause of the Veteran's death.  

In September 2008, the Board remanded this claim for further 
development.  At that time, the Board asked the RO to furnish 
the appellant a statement of the case (SOC) regarding the 
issue of entitlement to special monthly pension for a 
surviving spouse based on the need for the regular aid and 
attendance of another person.  The SOC was sent in January 
2009 with instructions for the appellant to file a formal 
appeal to complete her appeal of that issue.  No response was 
received.  As a result, this issue is not in appellate status 
before the Board at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
April 2004 at age 85 as a result of pneumonia due to 
arteriosclerotic cardiovascular disease.  

2.  At the time of his death, the Veteran was service-
connected for: lumbosacral strain with limitation of motion; 
a small, bony proliferation of the second base metacarpal of 
the left hand; and mild chest acne.  

3.  The Veteran's pneumonia and arteriosclerotic 
cardiovascular disease had their onset long after service and 
are unrelated to his service.  

4.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities caused or 
contributed substantially or materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the context of a claim for dependency and indemnity (DIC) 
benefits, § 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2008).  

In the present case, October 2004 and December 2008 letters 
informed the appellant of the requirements for her cause of 
death claim.  The October 2004 letter notified the appellant 
that VA would make reasonable efforts to help her obtain 
necessary evidence with regard to this issue but that she 
must provide enough information so that the agency could 
request the relevant records.  She was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that she was expected to 
provide.  

The appellant was not informed of the type of evidence 
necessary to establish an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  Regardless, as will be 
discussed below, the Board finds that the evidence of record 
does not support a grant of service connection for cause of 
death.  In light of this denial, no effective date will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the appellant in proceeding 
with the issuance of a final decision of the service 
connection claim on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The December 2008 letter informed the appellant of the 
conditions for which the Veteran was service connected at the 
time of his death; explained the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and explained the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Hupp, 21 Vet. App. 342, 
352-53.  As a result, the Board finds the duty to notify has 
been met.  In January 2009, the RO readjudicated the cause of 
death issue on appeal and, in denying this claim, issued a 
supplemental statement of the case.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination or opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records, private medical records and VA 
medical records are associated with the file.  The appellant 
has not identified, and the record does not otherwise 
indicate, any additional available evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  No further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  The duties to notify and assist have been 
met.  

Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related.  
38 C.F.R. § 3.312(b) (2008).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1) (2008).  In 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (2008).  In the same category are service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2008).  Where the service connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2008).  In this situation, it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The Veteran's death certificate reflects that the Veteran 
died from pneumonia, which was the result of arteriosclerotic 
cardiovascular disease.  At the time of his death, the 
Veteran was service-connected for: lumbosacral strain with 
limitation of motion (20%, effective March 1976); a small, 
bony proliferation of the second base metacarpal of the left 
hand (0%, effective April 1946); and mild chest acne (0%, 
effective April 1946).  

The appellant contends that the Veteran's death is related to 
his service.  In an October 2004 statement, she stated that 
she was married to the Veteran for 58 years and that he was 
only able to work ten of those years.  On her April 2005 
substantive appeal form, she stated that the Veteran suffered 
from back problems and blackouts.  

The Board finds that service-connection for cause of death is 
not warranted.  First, the Board does not find that the 
Veteran's service-connected disabilities are related to the 
causes of his death.  In this case, competent evidence of 
record does not show any relation between his service-
connected disabilities and the cause of his death.  As 
mentioned, the Veteran was service connected for lumbosacral 
strain, bony proliferation of the left hand, and mild chest 
acne.  Available VA and private medical records show the 
Veteran's service-connected disabilities were periodically 
evaluated from 1951 into the 1970s.  

An April 2004 discharge summary details the Veteran's past 
medical history right before he died.  The Veteran had 
Alzheimer's dementia, hypertension, hyperlipidemia, coronary 
disease, and a history of being admitted primarily with 
progressive shortness of breath and coughing.  He was 
described as "status post myocardial infarction" and had 
suffered from prostate cancer with past radiation therapy.  
He had been staying at a nursing home and was admitted to the 
hospital when his blood pressure became low.  After being 
admitted, he went into ventricular fibrillation and died.  
The final diagnoses included: septicemia, pneumonitis, acute 
renal failure, and intermittent coronary syndrome.  As 
previously noted herein, the Veteran's death certificate 
lists pneumonia, due to (or as a consequence of) 
arteriosclerotic cardiovascular disease as the factors 
leading to his demise.  

No competent evidence has been presented suggesting that the 
Veteran's service-connected disabilities were related to his 
causes of death.  As a result, service connection for cause 
of death based on the Veteran's service-connected 
disabilities is not warranted under 38 C.F.R. § 3.312(b).  

Next, the Board will consider the question of whether the 
conditions which caused the Veteran's death (in particular, 
pneumonia and arteriosclerotic cardiovascular disease) were 
incurred in or aggravated by his active duty service.  Based 
on a thorough review of the claims folder, the Board must 
answer this question in the negative.  Service treatment 
records are negative for findings or complaints of 
respiratory or cardiovascular problems.  Similarly there is 
no evidence of cardiovascular problems within one year of the 
Veteran's service; the presumption of service connection is 
not applicable.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Further, pneumonia and 
arteriosclerotic cardiovascular disease were not shown for 
many years after service.  

No competent evidence has been presented suggesting that the 
Veteran's service-connected disabilities were related to his 
causes of death.  Also, there is no competent evidence 
suggesting that any of the disabilities that caused his 
demise were related to service.  Thus, any opinion relating 
the Veteran's cause of death to service would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2008).  Thus, the Board declines to obtain a medical 
nexus opinion with respect to the claim for service 
connection for the cause of the Veteran's death.

The Board has considered the appellant's statements that 
cause of death is warranted.  While the appellant is 
competent to state what she witnessed, she is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  Espiritu, 2 Vet. 
App. at 494.  After a careful review of the evidence of 
record-which includes in particular an absence of competent 
evidence associating service-connected disabilities to the 
causes of the Veteran's death as well as a lack of competent 
evidence relating any of these causes of his demise to his 
service, the Board finds that the benefit of the doubt rule 
is not applicable and the appeal is denied.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


